 

Exhibit 10.9

 

FEE WAIVER AGREEMENT

 

This Fee Waiver Agreement (“Agreement”) is made and entered into as of the 29st
day of December, 2017(“Effective Date”), by and among ETF Managers Group
Commodity Trust I, a Delaware trust with its principal place of business at 30
Maple Street, Summit, NJ 07901 and ETF Managers Capital LLC (“Sponsor”), a
Delaware limited liability company with its principal place of business at 30
Maple Street, Suite 2, Summit, NJ 07901.

 

WHEREAS, Sponsor provides certain services in connection with the operation of
Sit Rising Rate Fund (the “Fund”), a series of the ETF Managers Group Commodity
Trust I, which is a Delaware series trust and offers its units to the public,
and

 

WHEREAS, Sponsor is willing to provide a temporary waiver of its fees under
certain agreements; and

 

The Sponsor agrees to waive the Sponsor Fee and/or assume the Fund’s Other
Expenses (which term excludes brokerage fees, interest expenses, and
extraordinary expenses) so that the Fund’s Total Annual Fund Expenses do not
exceed 1.00% per annum through January 31, 2019. After that date, the expense
limitation may be terminated and Fund shareholders may incur expenses higher
than 1.00% annually, potentially significantly higher.

 

  Very truly yours,       ETF Managers Capital LLC       /s/ Samuel Masucci, III
  By:  Samuel Masucci, III  

Chief Executive Officer

    Acknowledged by:       ETF Managers Capital LLC   ETF Managers Group
Commodity Trust I       /s/ Samuel Masucci, III   By:  Samuel Masucci, III  
Chief Executive Officer   December 29, 2017

 



 

